Citation Nr: 1545896	
Decision Date: 10/28/15    Archive Date: 11/02/15

DOCKET NO.  11-27 062	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim for entitlement to service connection for a low back disability, and if so, whether service connection is warranted.

2.  Entitlement to service connection for a right shoulder disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Shamil Patel, Counsel


INTRODUCTION

The Veteran had active service from January 1962 to January 1964.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which denied service connection for a shoulder disability and declined to reopen a previously denied claim for service connection for a low back disability.

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a videoconference hearing in May 2012.  A copy of the hearing transcript is of record.  The Board then remanded the claims for further development in December 2013 and October 2014.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran did not appeal a July 1978 rating decision which denied service connection for a low back disability, but evidence received since this rating decision raises a reasonable possibility of substantiating the claim.

2.  A current low back disability was not incurred in or aggravated by service.

3.  A right shoulder disability was not incurred in or aggravated by service.


CONCLUSIONS OF LAW

1.  The July 1978 rating decision which denied service connection for a low back disability is final, but new and material evidence has been received to reopen the claim.  38 U.S.C.A. §§ 5108, 7105(c) (West 2014); 38 C.F.R. §§ 3.104(a), 3.156, 3.160(d), 20.200, 20.302, 20.1103 (2015).

2.  The criteria for service connection for a low back disability have not been met.  38 C.F.R. § 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).

3.  The criteria for service connection for a right shoulder disability have not been met.  38 C.F.R. § 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2015).  Here, the Veteran was provided with the relevant notice and information in an April 2009 letter prior to the initial adjudication of his claims.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  Notably, while the Board's prior remands found that the Veteran was not provided with adequate notice regarding how to reopen his previously denied claim for service connection for the low back, that claim is to be reopened.  Therefore, any prejudice resulting from this inadequate notice was not prejudicial.  The Veteran has not alleged any additional notice deficiencies during the adjudication of his claims.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  Here, the Veteran's service records, VA records, and identified private treatment records have been obtained and associated with the claims file.  Notably, the Veteran reported receiving treatment at a VA facility in Philadelphia during the 1960's and 1970's.  See Hearing Transcript at 6, 10.  However, responses from that facility indicate that no such records are available.  See November 2009 Report of General Information; March 2011 Facsimile Transmission; March 2014 VA Form 10-7131.

The Veteran was also provided with VA examinations which, collectively, contain a description of the history of the disabilities at issue; document and consider the relevant medical facts and principles; and provide opinions regarding the etiology of the Veteran's claimed low back and right shoulder conditions.  VA's duty to assist with respect to obtaining relevant records and an examination has been met.  38 C.F.R. § 3.159(c); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Finally, the Veteran also had a hearing before the Board.  The hearing was appropriately conducted as the presiding VLJ duly explained the issues and identified possible sources of evidence that may have been overlooked and that might be potentially advantageous to the claimant's position.  38 C.F.R. 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).

II.  New and Material Evidence

Historically, the RO denied service connection for a low back disability in a July 1978 rating decision.  The basis of the denial was that the conditions found in service, spina bifida occulta of S-1 and sacralization of L-5, were congenital conditions not aggravated by service.

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) .

The language of 38 C.F.R. § 3.156(a)  creates a low threshold for reopening a claim, and the phrase "raises a reasonable possibility of substantiating the claim" is interpreted as "enabling rather than precluding reopening."  Shade v. Shinseki, 24 Vet. App. 110 (2010).  In determining whether evidence is new and material, the credibility of the new evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Additional evidence has been received since the July 1978 rating decision, including a June 2014 VA examination which diagnosed the Veteran with degenerative arthritis of the spine.  This evidence is new, as it was not part of the record at the time of the prior rating decision.  It is also material, as it relates to the basis of the prior denial, namely whether the Veteran has a current low back disability other than those previously deemed to be congenital in nature.  When viewed with the other evidence of record, these diagnoses raise a reasonable possibility of substantiating the Veteran's claim for service connection for a low back disability.  Therefore, the claim is reopened.

As the Board has determined that new and material evidence has been submitted, it is necessary to consider whether the Veteran would be prejudiced by the Board proceeding to a decision on the merits.  In this case, in the October 2015 supplemental statement of the case (SSOC), the RO reopened and considered the Veteran's claim on the merits.  The SSOC provided the Veteran with the laws and regulations pertaining to consideration of the claim on the merits.  Also, the Veteran has provided arguments addressing his claim on the merits through his hearing testimony before the Board.  Therefore, given that the Veteran had adequate notice of the applicable regulations and has had the opportunity to submit argument and evidence on the merits of his claim, he would not be prejudiced by the Board's review of the merits of the claim at this time.  Bernard v. Brown, 4 Vet. App. 384 (1993).

III.  Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131.  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a) (2015).  Certain chronic diseases, including arthritis, may be presumed to have been incurred or aggravated during service if they become disabling to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).

A.  Low Back Disability

With respect to element (1) of service connection, a current disability, VA treatment records from July 2009 include an x-ray which documents degenerative disc disease at L5-S1 and T11-12.  A June 2014 VA examination also diagnosed degenerative arthritis of the spine.  Therefore, that element has been satisfied.

With respect to element (2), in-service incurrence or aggravation, the Veteran was seen in December 1962 for left hip joint pain radiating to the left popliteal space, which he reported had its onset seven months earlier.  He further reported that pain increased with standing, but was not affected by lifting or stooping.  The treating physician recorded an impression of probable nerve root irritation.  Subsequent x-rays revealed unilateral partial sacralization of L-5 on the right, and spina bifida occulta of S-1.  No other abnormalities were noted.  Therefore, this element has also been met.

With respect to the third and final element, a link between the current condition and service, the Veteran underwent a January 1964 separation examination, during which no relevant abnormalities were noted, and the Veteran denied a history of arthritis, bone or joint deformity, or other back-related complaints.

In March 1978, the Veteran was seen for a 3-week history of low back pain.  He denied any recent trauma.  He was diagnosed with probable degenerative joint disease.  However, x-rays revealed vertebral bodies and disc spaces were well-maintained, and there was no evidence of spondylosis or spondylolisthesis.  The sacroiliac joints were also unremarkable.

A June 1978 from the Veteran's private physician, Dr. E.L.C., indicates that the Veteran was first treated in May 1969 for a back injury arising out of a motor vehicle accident.  At the time, the Veteran reported a history of injuring his back in service while lifting a heavy object, and subsequently being diagnosed with a birth defect.  He reported experiencing increasing pain since 1962.  Dr. E.L.C. noted that x-rays from 1969 made no mention of any congenital abnormalities.  

In May 2012, the Veteran testified that he injured his back during service while lifting heavy artillery ammunition.  He sought treatment and was told he had a birth defect.

The Veteran underwent a VA examination in June 2014.  He reported developing back pain in the lower back during service after lifting some heavy projectiles.  He reported that symptoms improved for many years and resurfaced when he was in his 60's.  The examiner diagnosed degenerative arthritis of the spine, but concluded that this condition was less likely than not related to service.  She stated that the service treatment records were positive for a complaint of back pain in December 1962, but there is no significant evidence of any ongoing treatment for lower back problem during service.  The December 1962 x-ray was negative for degenerative disc disease and only revealed unilateral partial sacralization of L5 and spina bifida occulta of S1.  She also noted that the separation examination in January 1964 was negative for complaints or diagnosis of lower back problem.

Based on the evidence, the Board finds that the evidence is against a finding that a link between service and the current disability, degenerative arthritis of the spine, has been established.  The VA examiner in this case concluded that arthritis was less likely than not related to service, based on the lack of any findings of arthritis at the time of the Veteran's treatment in December 1962, the lack of any further treatment or complaints in service, and the normal findings recorded during the January 1964 separation examination.  There is no competent medical opinion to refute this conclusion or to otherwise indicate that the Veteran's current condition is related to service.

Though not specifically cited by the VA examiner, the Board also notes that x-rays obtained in March 1978, over 14 years after service, were also negative for any findings of arthritis.  The earliest documented findings of arthritis were in the July 2009 x-rays, 45 years after service.

While the Board has considered the Veteran's own statements made in support of his claim, he has not demonstrated any specialized knowledge or expertise to indicate he is capable of rendering a competent medical opinion.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, the etiology of degenerative arthritis of the spine falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).

Notably, under 38 C.F.R. § 3.303(b), claims for certain chronic diseases - namely those listed in 38 C.F.R. § 3.309(a) - benefit from a somewhat more relaxed evidentiary standard.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  When a chronic disease is established during active service, then subsequent manifestations of the same chronic disease at any later date, however remote, will be entitled to service connection, unless clearly attributable to causes unrelated to service ("intercurrent causes").  38 C.F.R. § 3.303(b).  In order to establish the existence of a chronic disease in service, the evidence must show a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Id.  Thus, the mere manifestation during service of potentially relevant symptoms (such as joint pain or abnormal heart action in claims for arthritis or heart disease, for example) does not establish a chronic disease at that time unless the identity of the disease is established and its chronicity may not be legitimately questioned.  Id.  If chronicity in service is not established, then a showing of continuity of symptoms after discharge is required to support the claim.  Id. 

In this case, the Veteran has not asserted that he experienced continuous symptoms of a low back disability since service.  See June 2014 VA Examination ("Symptoms improved for many years and resurfaced 'when I was in my 60's.'").  Moreover, as discussed above, arthritis was not evident on x-rays until several decades after service, and therefore the existence of a chronic disease in service has not been established.

Finally, the Board notes that the Veteran was diagnosed with spina bifida occulta and sacralization during service, and that his claim was previously denied in July 1978 on the basis that these conditions, congenital in nature, were not aggravated by service.  However, aside from these diagnoses in December 1962, the record is devoid of any further findings related to these or any other congenital conditions.  The Veteran's September 1961 enlistment examination and January 1964 separation examination documented no such abnormalities.  The Veteran was not diagnosed with a congenital condition during treatment in 1978, and his treating physician at the time referenced earlier x-rays from 1969 which also included no such findings.  X-rays from July 2009, as well as the June 2014 VA examination, also fail to document any congenital conditions.

Given the lack of any finding of a congenital condition during the appeal period or within a reasonable time prior to the appeal period, and the lack of any additional relevant findings during service, the Board finds that the Veteran does not have a congenital low back condition, and discussion of the aggravation of any such condition during service is not necessary.

B.  Right Shoulder Disability

With respect to the first element of service connection, a current disability, VA records from September 2009 include an MRI, which revealed profound deformity of the glenohumeral articulation with evidence to suggest prior trauma; profound arthropathy as a result, with associated avulsion of the lesser tuberosity, full thickness tears of the supra and infraspinatus tendons.  There were hypertrophic changes also present involving the acromioclavicular joint.  A June 2014 VA examination diagnosed degenerative joint disease and late effect of tendon injury.  Therefore, this element has been satisfied.

With respect to element (2), in-service incurrence of a disease or injury, service treatment records are negative for any complaints, treatment, or diagnoses relating to a shoulder problem.  The Veteran underwent an enlistment examination in September 1961 and a separation examination in January 1964.  Both examinations were within normal limits, and the Veteran denied a history of a painful or "trick" shoulder.

During his May 2012 hearing, he testified that he lifted projectiles weighing over 200 pounds in service, often with one other person when up to four were required for the task.  However, he never went to "sick call" for his shoulder, and stated that he first sought treatment in the late 1960's.

While the Veteran's testimony has been considered, the Board notes that the Veteran's service treatment records appear to reflect that he reported all of his existing medical conditions without mentioning any problems related to his shoulders.  See AZ v. Shinseki, 731 F.3d 1303, 1318 (Fed. Cir. 2013) (recognizing the widely held view that the absence of an entry in a record may be considered evidence that the fact did not occur if it appears that the fact would have been recorded if present).  In particular, his service treatment records include several medical complaints, including orthopedic complaints related to the back, but nothing related to the currently claimed shoulder disability.  Moreover, he specifically denied any history of a painful shoulder at the time of his January 1964 separation examination.  The Board finds this record, in particular, to be more probative than his recent statements regarding shoulder problems in service.  See Harvey v. Brown, 6 Vet. App. 390, 394 (1994) (upholding a Board decision assigning more probative value to a contemporaneous medical record report regarding the cause of a fall than subsequent lay statements asserting different etiology).  Therefore, the overall weight of the evidence is against a finding that the Veteran incurred a right shoulder injury or disease in service.  As a result, element (2) of service connection has not been met, and the service connection for the right shoulder is not warranted.


ORDER

The claim for service connection for a low back disability is reopened, but service connection for a low back disability is denied.

Service connection for a right shoulder disability is denied.



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


